ADVANCED DISPOSAL WASTE HOLDINGS CORP.
 
AMENDED AND RESTATED 2012 STOCK INCENTIVE PLAN
 
1.           Purposes of the Plan.  The purposes of the Advanced Disposal Waste
Holdings Corp. Amended and Restated 2012 Stock Incentive Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees and to promote the success of the
Company’s business. Options granted under the Plan may be Incentive Stock
Options or Non-Qualified Stock Options, as determined by the Administrator at
the time of grant. Stock Purchase Rights, Restricted Shares, Restricted Shares
Units, Performance Share Units and other Awards may also be granted under the
Plan.
 
2.           Definitions.  As used herein, the following definitions shall
apply:
 
(a)           “Administrator” means the Board or the Committee responsible for
conducting the general administration of the Plan, as applicable, in accordance
with Section 4 hereof.
 
(b)           “Affiliate” means any Subsidiary and any person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the Company.
 
(c)           “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options are granted under the Plan.
 
(d)           “Award” means an Option, Stock Purchase Right, Restricted Share,
Restricted Share Unit, Performance Share Unit or other award granted by the
Committee pursuant to the terms of the Plan.
 
(e)           “Award Agreement” means any agreement or other instrument or
document evidencing an award under this Plan.  The Award Agreement is subject to
the terms and conditions of the Plan.
 
(f)           “Board” means the Board of Directors of the Company.
 
(g)           “Change of Control” means the closing of a transaction that is
(i) a sale of all or substantially all of the assets of the Company (other than
in connection with financing transactions, or sale and leaseback transactions)
to a person or entity that is not a Permitted Holder (a “Third Party”); (ii) a
sale, series of sales or merger or other transactions resulting in more than 50%
of the voting stock of the Company or of any company directly or indirectly
controlling the Company being held by a Third Party, (iii) a transaction or
provision that gives a Third Party the right to appoint a majority of the Board
of Directors of the Company or of any company directly or indirectly controlling
the Company, (iv) an initial public offering of the common stock of the Company
registered pursuant to the Securities Act of 1933, as amended, or (v) the
liquidation or dissolution of the Company with respect to which there are or
were distributable assets.
 
 
1

--------------------------------------------------------------------------------

 
 
(h)           “Code” means the Internal Revenue Code of 1986 as amended.
 
(i)           “Committee” means a committee appointed by the Board in accordance
with Section 4 hereof.
 
(j)           “Common Stock” means the Common Stock of the Company, par value
$.01 per share.
 
(k)           “Company” means Advanced Disposal Waste Holdings Corp., a Delaware
corporation, or any successor thereto.
 
(l)           “Disability” means
 
(i)           for an Employee covered by the Employer’s long term disability
plan, disability as defined in such plan; and
 
(ii)           for all other Employees, a physical or mental condition of the
Employee resulting from bodily injury, disease or mental disorder which renders
the Employee incapable of continuing the Employee’s usual or customary
employment with the Employer.  The disability of the Employee shall be
determined by the Administrator in good faith after reasonable medical inquiry,
including consultation with a licensed physician as chosen by the Administrator,
and a fair evaluation of the Employee’s ability to perform the Employee’s
duties.
 
(m)           “Employee” means any person who is an employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Parent or
Subsidiary of the Company.  An Employee shall not cease to be an Employee in the
case of (i) any leave of absence approved by the Employer or (ii) transfers
between locations of the Company or between the Company, its Parent, any
Subsidiary, or any successor. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. Neither service as a member of the
Board nor payment of a director’s fee by the Company shall be sufficient, by
itself, to constitute “employment” by the Company.
 
(n)           “Employer” means the Company and any Parent or Subsidiary.
 
(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(p)           “Fair Market Value” means, as of any date, the value of a share of
Common Stock determined as follows:
 
(i)           If the Common Stock is listed on any established stock exchange or
a national market system, including, without limitation, the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for a share of such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system for the
last market trading day prior to the time of determination, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for a share of the
Common Stock on the last market trading day prior to the day of determination;
or
 
(iii)           In the absence of an established market for the Common Stock,
the Fair Market Value thereof shall be determined in good faith by the
Administrator using any reasonable valuation method permitted by Section 409A.
 
(q)           “Holder” means a person who has been granted or awarded an Option
or a Stock Purchase Right or who holds Shares acquired pursuant to the exercise
of an Option or a Stock Purchase Right.
 
(r)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and which
is designated as an Incentive Stock Option by the Administrator.
 
(s)           “Independent Director” means a member of the Board who is not an
Employee of the Company.
 
(t)           “Joinder Agreement” means an instrument in the form of Exhibit B
to the Shareholders Agreement, or such other form as shall be acceptable to the
Company, pursuant to which a Holder agrees to be bound by the terms of the
Shareholders Agreement.
 
(u)           “Non-Qualified Stock Option” means an Option (or portion thereof)
that is not designated as an Incentive Stock Option by the Administrator, or
which is designated as an Incentive Stock Option by the Administrator but fails
to qualify as an incentive stock option within the meaning of Section 422 of the
Code.
 
(v)           “Option” means a stock option granted pursuant to the Plan.
 
(w)           “Parent” means a “parent corporation” as defined in Section 424(e)
of the Code, whether now or hereafter existing, of the Company.
 
(x)           “Performance Period” means the period established by the Committee
and set forth in the applicable Award Agreement over which Performance Targets
are measured.
 
(y)           “Performance Share Unit” means a right to receive a Target Amount
of Shares granted pursuant to Section 14 below.
 
(z)           “Performance Target” means the performance goals established by
the Committee and set forth in the applicable Award Agreement.
 
(aa)         “Permitted Holders” means Highstar Capital II, LP, Highstar Capital
Ill, LP and their respective affiliates; their managed funds and their
affiliates and respective subsidiaries (other than the Company and its
Subsidiaries).
 
 
3

--------------------------------------------------------------------------------

 
 
(bb)           “Person” means any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
governmental authority or other entity.
 
(cc)           “Plan” means this Advanced Disposal Waste Holdings Corp. 2012
Stock Incentive Plan.
 
(dd)           “Public Trading Date” means the first date upon which Common
Stock of the Company is listed (or approved for listing) upon notice of issuance
on any securities exchange or designated (or approved for designation) upon
notice of issuance as a national market security on an interdealer quotation
system.
 
(ee)           “Restricted Shares” means Shares granted or sold pursuant to
Section 13 below.
 
(ff)           “Restricted Share Units” means a right to Shares (or cash, if
applicable) in the future granted pursuant to Section 13 below.
 
(gg)           “Rule 16b-3” means that certain Rule 16b-3 under the Exchange
Act, as such Rule may be amended from time to time.
 
(hh)           “Section 16(b)” means Section 16(b) of the Exchange Act.
 
(ii)           “Section 409A” means Section 409A of the Code and the applicable
regulations and other legal authority promulgated thereunder.
 
(jj)           “Securities Act” means the Securities Act of 1933, as amended.
 
(kk)           “Share” means a share of Common Stock, as adjusted in accordance
with Section 16 below.
 
(ll)           “Shareholders Agreement” means the Advanced Disposal Waste
Holdings Corp. Shareholders Agreement, as amended from time to time.
 
(mm)            “Stock Purchase Right” means a right to purchase Common Stock
pursuant to Section 12 below.
 
(nn)           “Subsidiary” means any corporation, whether now or hereafter
existing (other than the Company), in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing more than fifty percent
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
(oo)           “Target Amount” means the target number of Shares, target number
of Options, Stock Purchase Rights, or target cash value established by the
Committee and set forth in the applicable Award Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Stock Subject to the Plan.  Subject to the provisions of Section 16
of the Plan, the shares of stock subject to Options or Stock Purchase Rights
shall be Common Stock, initially shares of the Company’s Common Stock, par value
$.01 per share. Subject to the provisions of Section 16 of the Plan, the maximum
aggregate number of Shares which may be issued upon exercise, settlement or
grant of Awards is 180,000 Shares.  Subject to the provisions of Section 13 of
the Plan, the maximum aggregate number of Shares which may be issued upon
exercise of Incentive Stock Options is 180,000 Shares.  Shares issued pursuant
to Awards may be authorized but unissued, or reacquired Common Stock.  If an
Award expires or becomes unexercisable without having been settled, issued or
exercised in full, the unissued Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated).  Shares which are delivered by the Holder or withheld by the
Company in connection with an Award, in payment of the exercise price thereof or
tax withholding thereon, may again be optioned, granted or awarded hereunder,
subject to the limitations of this Section 3. If Shares issued pursuant to an
Award are repurchased by the Company at their original purchase price, such
Shares shall become available for future grant under the Plan. Notwithstanding
the provisions of this Section 3, no Shares may again be optioned, granted or
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an incentive stock option under Code Section 422.
 
4.           Administration of the Plan.
 
(a)           Administrator.  Unless and until the Board delegates
administration to a Committee as set forth below, the Plan shall be administered
by the Board.  The Board may delegate administration of the Plan to a Committee
or Committees of one or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. Notwithstanding the
foregoing, however, from and after the Public Trading Date, a Committee of the
Board shall administer the Plan and the Committee shall consist solely of two or
more Independent Directors each of whom is both an “outside director,” within
the meaning of Section 162(m) of the Code, and a “non-employee director” within
the meaning of Rule 16b-3. Within the scope of such authority, the Board or the
Committee may (i) delegate to a committee of one or more members of the Board
who are not Outside Directors the authority to grant awards under the Plan to
eligible persons who are either (A) not then “covered employees,” within the
meaning of Section 162(m) of the Code and are not expected to be “covered
employees” at the time of recognition of income resulting from such award or
(B) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code and/or (ii) delegate to a committee of one or more
members of the Board who are not “non-employee directors,” within the meaning of
Rule 16b-3, the authority to grant awards under the Plan to eligible persons who
are not then subject to Section 16 of the Exchange Act. The Board may abolish
the Committee at any time and revest in the Board the administration of the
Plan. Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies on the Committee may be filled by the Board.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Powers of the Administrator.  Subject to the provisions of the
Plan and the specific duties delegated by the Board to such Committee, and
subject to the approval of any relevant authorities, the Administrator shall
have the authority in its discretion:
 
(i)           to determine the Fair Market Value;
 
(ii)           to select the Employees to whom Awards may from time to time be
granted hereunder;
 
(iii)           to determine the number of Shares to be covered by such award
granted hereunder;
 
(iv)           to approve forms of Award Agreements for use under the Plan;
 
(v)           to determine the terms and conditions of any Awards granted
hereunder (such terms and conditions include, but are not limited to, the
exercise price, the time or times when Awards may vest or be exercised (which
may be based on performance criteria), any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Awards
or the Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine);
 
(vi)           to determine whether to offer to buy-out a previously granted
Award as provided in subsection 10(h) and to determine the terms and conditions
of such offer and buy-out (including whether payment is to be made in cash or
Shares);
 
(vii)           to prescribe, amend and rescind rules and regulations relating
to the Plan, including rules and regulations relating to sub-plans established
for the purpose of qualifying for preferred tax treatment under foreign tax
laws;
 
(viii)           to allow Holders to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued in connection
with an Award that number of Shares having a Fair Market Value equal to the
minimum amount required to be withheld based on the statutory withholding rates
for federal and state tax purposes that apply to supplemental taxable
income.  The Fair Market Value of the Shares to be withheld shall be determined
on the date that the amount of tax to be withheld is to be determined. All
elections by Holders to have Shares withheld for this purpose shall be made in
such form and under such conditions as the Administrator may deem necessary or
advisable;
 
(ix)           to amend the Plan or any Award Agreement granted under the Plan
as provided in Section 19; and
 
(x)           to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan and to exercise such powers and perform such acts as the
Administrator deems necessary or desirable to promote the best interests of the
Company which are not in conflict with the provisions of the Plan.
 
(c)           Effect of Administrator’s Decision.  All decisions, determinations
and interpretations of the Administrator shall be final and binding on all
Holders.
 
 
6

--------------------------------------------------------------------------------

 
 
5.           Eligibility.  The Administrator shall select those Employees to
whom the Company will grant Awards.  If otherwise eligible, an Employee who has
been granted an Award may be granted additional Awards.
 
6.           Limitations.
 
(a)           Each Option shall be designated by the Administrator in the Award
Agreement as either an Incentive Stock Option or a Non-Qualified Stock
Option.  However, notwithstanding such designations, to the extent that the
aggregate Fair Market Value of Shares subject to a Holder’s Incentive Stock
Options and other incentive stock options granted by the Company, any Parent or
Subsidiary, which become exercisable for the first time during any calendar year
(under all plans of the Company or any Parent or Subsidiary) exceeds $100,000,
such excess Options or other options shall be treated as Non-Qualified Stock
Options. For purposes of this Section 6(a), Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the time of grant.
 
(b)           None of the Plan or any Award Agreement shall confer upon a Holder
any right with respect to continuing the Holder’s employment relationship with
the Employer, nor shall they interfere in any way with the Holder’s right or the
Employer’s right to terminate such employment relationship at any time, with or
without cause.
 
(c)           No Employee shall be granted, in any calendar year, Awards
covering more than 75,000 Shares; provided, however, that the foregoing
limitation shall not apply prior to the Public Trading Date and, following the
Public Trading Date, the foregoing limitation shall not apply until the earliest
of: (i) the first material modification of the Plan (including any increase in
the number of shares reserved for issuance under the Plan in accordance with
Section 3); (ii) the issuance of all of the shares of Common Stock reserved for
issuance under the Plan; (iii) the expiration of the Plan; (iv) the first
meeting of stockholders at which directors of the Company are to be elected that
occurs after the close of the third calendar year following the calendar year in
which occurred the first registration of an equity security of the Company under
Section 12 of the Exchange Act; or (v) such other date required by
Section 162(m) of the Code and the rules and regulations promulgated thereunder.
The foregoing limitation shall be adjusted proportionately in connection with
any change in the Company’s capitalization as described in Section 16. For
purposes of this Section 6(c), if an Award is canceled in the same fiscal year
of the Company it was granted (other than in connection with a transaction
described in Section 16), the canceled Award will be counted against the limit
set forth in this Section 6(c), For this purpose, if the exercise price of an
Option is reduced, the transaction shall be treated as a cancellation of the
Option and the grant of a new Option.
 
7.           Term of Plan.  The Plan became effective upon its initial adoption
by the Board on October 29, 2012, and shall continue in effect until it is
terminated under Section 19 of the Plan. No Awards may be issued under the Plan
after the tenth (10th) anniversary of the earlier of (i) the date upon which the
Plan is adopted by the Board or (ii) the date the Plan is approved by the
stockholders.
 
 
7

--------------------------------------------------------------------------------

 
 
8.           Term of Option.  The term of each Option shall be stated in the
Award Agreement; provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof. In the case of an Incentive Stock
Option granted to a Holder who, at the time the Option is granted, owns (or is
treated as owning under Code Section 424) stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Option shall be five (5) years from the
date of grant or such shorter term as may be provided in the Award Agreement.
 
9.           Option Exercise Price and Consideration.
 
(a)           The per share exercise price for the Shares to be issued upon
exercise of an Option shall be such price as is determined by the Administrator,
but shall be subject to the following:
 
(i)           In the case of an Incentive Stock Option granted to an Employee
who, at the time of grant of such Option, owns (or is treated as owning under
Code Section 424) stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be one hundred and ten percent (110%) of the Fair
Market Value per Share on the date of grant.
 
(ii)           In the case of an Option granted to any other Employee, the per
Share exercise price shall be no less than one hundred percent (100%) of the
Fair Market Value per Share on the date of grant.
 
(iii)           Notwithstanding the foregoing, Options may be granted with a per
Share exercise price other than as required above (i) pursuant to a merger or
other corporate transaction, provided the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(v)(D) are satisfied or (ii) if the resulting Option
otherwise satisfies the requirements of Section 409A.
 
(b)           The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant).  Such consideration may consist of (1) cash,
(2) check, (3) with the consent of the Administrator, a full recourse promissory
note bearing interest and payable upon such terms as may be prescribed by the
Administrator, (4) with the consent of the Administrator, other Shares which
(x) in the case of Shares acquired from the Company, have been owned by the
Holder for more than six (6) months on the date of surrender, and (y) have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option shall be exercised, (5) with the consent
of the Administrator, delivery of a notice that the Holder has placed a market
sell order with a broker with respect to Shares then issuable upon exercise of
the Options and that the broker has been directed to pay a sufficient portion of
the net proceeds of the sale to the Company in satisfaction of the Option
exercise price, provided, that payment of such proceeds is then made to the
Company upon settlement of such sale, (6) with the consent of the Administrator,
any combination of the foregoing methods of payment or (7) a cashless exercise
whereby the Holder elects, by providing written notice to the Administrator, to
exercise any vested portion of his or her Option by receiving the number of
Shares equal to the difference between the aggregate Fair Market Value of the
Shares for which such Option is exercised on the date of exercise by the Holder
and the aggregate Option Exercise Price of such Shares divided by the Fair
Market Value per share of the Company’s Shares on the date of exercise by the
Holder.
 
 
8

--------------------------------------------------------------------------------

 
 
10.           Exercise of Option.
 
(a)           Vesting; Fractional Exercises.  Unless another vesting schedule is
set forth in an Award Agreement, Options granted hereunder shall become vested
and exercisable in accordance with the following schedule:
 
% of Option
Vesting Date
20%
Date of grant
20%
First anniversary of date of grant
20%
Second anniversary of date of grant
20%
Third anniversary of date of grant
20%
Fourth anniversary of date of grant



Vesting shall occur on a particular vesting date only if the Holder continues to
be an Employee on such vesting date.  If a Holder ceases to be an Employee for
any reason prior to any vesting date, any unvested portion of the Option shall
immediately expire. Notwithstanding anything to the contrary set forth in any
Award Agreement, an Option may be exercised, and Shares purchased, for a
fraction of a Share.
 
(b)           Deliveries upon Exercise.  All or a portion of an exercisable
Option shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company or his or her office:
 
(i)           A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised.  The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;
 
(ii)           Such representations and documents as the Administrator, in its
absolute discretion, deems necessary or advisable to effect compliance with
Applicable Laws.  The Administrator may, in its absolute discretion, also take
whatever additional actions it deems appropriate to effect such compliance,
including, without limitation, placing legends on share certificates and issuing
stop transfer notices to agents and registrars; and
 
(iii)           In the event that the Option shall be exercised pursuant to
Section 10(f) by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option.
 
(c)           Conditions to Delivery of Share Certificates.  The Company shall
not be required to issue or deliver any certificate or certificates for Shares
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:
 
(i)           The admission of such Shares to listing on all stock exchanges, if
any, on which such class of stock is then listed;
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           The completion of any registration or other qualification of such
Shares under any state or federal law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;
 
(iii)           The obtaining of any approval or other clearance from any state
or federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
 
(iv)           The lapse of such reasonable period of time following the
exercise of the Option as the Administrator may establish from time to time for
reasons of administrative convenience;
 
(v)           The receipt by the Company of full payment for such Shares,
including payment of any applicable withholding tax, which in the discretion of
the Administrator may be in the form of consideration used by the Holder to pay
for such Shares under Section 9(b); and
 
(vi)           The receipt by the Company of a Joinder Agreement duly executed
by the Holder of such Shares.
 
To the extent that the Company is unable to issue Shares for any of the reasons
set forth in clauses (i), (ii), or (iii) of this Section 10(c), the Company
shall promptly take all commercially reasonable measures so that it is able to
issue Shares to a Holder.
 
(d)           Termination of Relationship as an Employee.  If a Holder ceases to
be an Employee other than by reason of the Holder’s Disability or death, such
Holder may exercise his or her Option within such period of time as is specified
in the Award Agreement for such portion of the Option which is vested on the
date of termination (but in no event later than the expiration of the term of
the Option as set forth in the Award Agreement). If the Award Agreement
specifies a period of time for post-termination exercise of the vested portion
of the Option, the Award Agreement shall take precedence over the provisions of
this Section 10(d). In the absence of a specified post-termination expiration
date in the Award Agreement, the vested portion of the Option shall remain
exercisable for two (2) months following the Holder’s termination. If, on the
date of termination, the Holder is not vested in a portion of the Option, unless
otherwise specified in the Award Agreement, the Shares covered by the unvested
portion of the Option immediately cease to be issuable under the Option and
shall again become available for issuance under the Plan. If, after termination,
the Holder does not exercise the vested portion of his or her Option prior to
the expiration date as specified herein, the vested portion of the Option shall
terminate, and the Shares covered by such Option shall again become available
for issuance under the Plan.
 
(e)           Disability of Holder.  If a Holder ceases to be an Employee as a
result of the Holder’s Disability, the Holder may exercise his or her Option
within such period of time as is specified in the Award Agreement for such
portion of the Option which is vested on the date of termination (but in no
event later than the expiration of the term of such Option as set forth in the
Award Agreement).
 
 
10

--------------------------------------------------------------------------------

 
 
If the Award Agreement specifies a period of time for post-Disability
termination exercise of the vested portion of the Option, the Award Agreement
shall take precedence over the provisions of this Section 10(e). In the absence
of a specified expiration date in the Award Agreement, the vested portion of the
Option shall remain exercisable for twelve (12) months following the Holder’s
termination. If such Disability is not a “disability” as such term is defined in
Section 22(e)(3) of the Code, in the case of an Incentive Stock Option, such
Incentive Stock Option shall automatically cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Non-Qualified Stock
Option from and after the day which is three (3) months and one (1) day
following such termination.  If, on the date of termination, the Holder is not
vested as to his or her entire Option, unless otherwise specified in the Award
Agreement, the Shares covered by the unvested portion of the Option shall
immediately cease to be issuable under the Option and shall again become
available for issuance under the Plan. If, after termination, the Holder does
not exercise the vested portion of his or her Option prior to the expiration
date as specified herein or in the Award Agreement, as applicable, the vested
portion of the Option shall terminate, and the Shares covered by such Option
shall again become available for issuance under the Plan.
 
(f)           Death of Holder.  If a Holder dies while an Employee, the Option
may be exercised within such period of time as is specified in the Award
Agreement for such portion of the Option which is vested on the date of death,
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement), by the Holder’s estate or by a person who
acquires the right to exercise the Option by bequest or inheritance, but only to
the extent that the Option is vested on the date of death. If the Award
Agreement specifies a period of time for post-death exercise of the vested
portion of the Option, the Award Agreement shall take precedence over the
provisions of this Section 10(f). In the absence of a specified time in the
Award Agreement, the vested portion of the Option shall remain exercisable for
twelve (12) months following the Holder’s death. If, at the time of death, the
Holder is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall immediately cease to be issuable under the
Option and shall again become available for issuance under the Plan. The vested
portion of the Option may be exercised by the executor or administrator of the
Holder’s estate or, if none, by the person(s) entitled to exercise the vested
portion of the Option under the Holder’s will or the laws of descent or
distribution. If the vested portion of the Option is not so exercised within the
time specified herein or in the Award Agreement as applicable, the vested
portion of the Option shall terminate, and the Shares covered by such Option
shall again become available for issuance under the Plan.
 
(g)           Regulatory Extension.  A Holder’s Award Agreement may provide that
if the exercise of the vested portion of the Option following the termination of
the Holder’s status as an Employee (other than upon the Holder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares would violate the registration requirements under the Securities Act,
then the vested portion of the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in Section 8 or (ii) the
expiration of a period of two (2) months after the termination of the Holder’s
status as an Employee during which the exercise of the vested portion of the
Option would not be in violation of such registration requirements.
 
(h)           Buyout Provisions.  The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted, based on such
terms and conditions as the Administrator shall establish and communicate to the
Holder at the time that such offer is made.
 
 
11

--------------------------------------------------------------------------------

 
 
(i)           Expiration of Options.  Notwithstanding the foregoing, any
unexercised portion of the Option(s) held by an Employee, whether vested or not
vested, shall immediately expire in the event the Employee’s employment is
terminated by the Employer by reason of:
 
(i)           Fraud by the Employee;
 
(ii)           Intentional misconduct by the Employee;
 
(iii)           Employee’s conviction of any felony offense;
 
(iv)           Employee’s breach of any covenants he or she has made not to
compete with the Employer, not to solicit business customers of the Employer and
not to disclose the Employer’s confidential information and trade secrets; or
 
(v)           Employee’s commission of any act which damages the reputation of
or causes public embarrassment to the Employer.
 
In addition, if the Company determines that, after termination of the Employee’s
employment with the Employer, the Employee during his or her term of employment
committed any of the acts described in Section 10(i)(i) through Section 10(i)(v)
above, all of the Employee’s unexercised Options, whether vested or not vested,
shall immediately expire.  Notwithstanding the foregoing, the determination of
whether an Employee’s employment shall be terminated by reason of any of the
acts described in Section 10(i)(ii), Section 10(i)(iv) or Section 10(i)(v), and
the determination after the Employee’s termination of employment that the
Employee committed any of the acts described in Section 10(i)(ii),
Section 10(i)(iv) or Section 10(i)(v), shall require both a majority of the
Board and a majority of the Company’s officers who are members of the Board
(other than the Employee).
 
(j)           Retirement of Holder.  If a Holder ceases to be an Employee other
than by reason of the Holder’s Disability or death, and otherwise meets the
qualifications set forth in this Section 10(j), such Holder may exercise his or
her Option within such period of time as is specified in the Award Agreement for
such portion of the Option which is vested on the date of termination (but in no
event later than the expiration of the term of the Option as set forth in the
Award Agreement).  For the purposes of this Section, the vesting schedule for
Strategic Options held by a Holder who meets the qualifications set forth in
this Section 10(j), shall be as set forth in Section 10(a) herein.  If the Award
Agreement specifies a period of time for post-termination exercise of the vested
portion of the Option, the Award Agreement shall take precedence over the
provisions of this Section 10(j). In the absence of a specified post-termination
expiration date in the Award Agreement, the vested portion of the Option shall
remain exercisable until the expiration date as defined in the Award Agreement,
if and only if, the Holder meets the following qualifications:
 
(i)           The Holder must be 65 years of age;
 
(ii)           The Holder must have been an Employee of the Employer for at
least five consecutive calendar years prior to termination, not including
employment or service of any kind with or to a third party even in the event the
equity securities of such third party are acquired by the Company, except that
years of service with the companies formerly operating under the Veolia Solid
Waste and Interstate Waste Services groups of companies will be counted towards
the five (5) year requirement herein; and
 
 
12

--------------------------------------------------------------------------------

 
 
(iii)           The Holder completely retires from the Employer and the Field of
Business as a whole and does not become engaged in any business, or employed by
any business entity, that is included in the Field of Business.  The “Field of
Business” means engaging in, marketing, selling, managing, servicing and/or in
any way becoming involved in the collection, transportation and/or disposal of
solid waste.
 
If the Holder does not meet such qualifications, and ceases to be an Employee
other than by reason of the Holder’s Disability or death, the provisions of
Section 10(d) shall automatically govern with respect to such Holder’s
termination of his or her relationship with the Employer as an Employee. If, on
the date of termination, the Holder is not vested in a portion of the Option,
unless otherwise specified in the Award Agreement, the Shares covered by the
unvested portion of the Option immediately cease to be issuable under the Option
and shall again become available for issuance under the Plan. If, after
termination, the Holder does not exercise the vested portion of his or her
Option prior to the expiration date as specified herein, the vested portion of
the Option shall terminate, and the Shares covered by such Option shall again
become available for issuance under the Plan.
 
11.           Transferability of Awards.  Awards may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Holder, only by the Holder.
 
12.           Stock Purchase Rights.
 
(a)           Rights to Purchase.  Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with Options granted under the Plan. After
the Administrator determines that it will offer Stock Purchase Rights under the
Plan, it shall advise the offeree in writing of the terms, conditions and
restrictions related to the offer, including the number of Shares that such
person shall be entitled to purchase, the price to be paid (which may include,
without limitation, any of the methods set forth in Section 9(b)), and the time
within which such person must accept such offer. The offer shall be accepted by
execution of an Award Agreement in the form determined by the Administrator.
 
(b)           Vesting.  Unless otherwise specified in an Award Agreement, Stock
Purchase Rights granted hereunder shall become vested and exercisable in
accordance with the following schedule:
 
% of Grant
Vesting Date
20%
Date of grant
20%
First anniversary of date of grant
20%
Second anniversary of date of grant
20%
Third anniversary of date of grant
20%
Fourth anniversary of date of grant

 
 
13

--------------------------------------------------------------------------------

 
 
Vesting shall occur on a particular vesting date only if the Holder continues to
be an Employee on such vesting date.  If a Holder ceases to be an Employee for
any reason prior to any vesting date, any unvested portion of the Stock Purchase
Right shall immediately expire.
 
(c)           Repurchase Right.  Unless the Administrator determines otherwise,
the Award Agreement shall grant the Company the right to repurchase Shares
acquired upon exercise of a Stock Purchase Right upon the termination of the
purchaser’s status as an Employee for any reason. The purchase price for Shares
repurchased by the Company pursuant to such repurchase right and the rate at
with such repurchase right shall lapse shall be determined by the Administrator
in its sole discretion, and shall be set forth in the Award Agreement.
 
(d)           Other Provisions.  The Award Agreement shall contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.
 
(e)           Rights as a Shareholder.  No Shares shall be issued to the Holder
until the conditions set forth in Sections 10(c) and 17 are satisfied. No
adjustment shall be made for a dividend or other rights for which the record
date is prior to the date the Stock Purchase Right is exercised and the
conditions set forth in Sections 10(c) and 17 are satisfied, except as provided
in Section 18 of the Plan.
 
13.           Terms and Conditions of Restricted Shares and Restricted Share
Units.
 
(a)           Restricted Shares.  The Committee, in its discretion, may grant or
sell Restricted Shares under the Plan.  An Award of Restricted Shares shall
consist of one or more Shares granted or sold to a participant, and shall be
subject to the terms, conditions and restrictions set forth in the Plan and
established by the Committee in connection with the Award and specified in the
applicable Award Agreement.  Restricted Shares may, among other things, be
subject to restrictions on transferability, vesting requirements or other
specified circumstances under which it may be canceled.
 
(b)           Restricted Share Units.  The Committee, in its discretion, may
grant Restricted Share Units under the Plan.  A Restricted Share Unit shall
entitle a participant to receive, subject to the terms, conditions and
restrictions set forth in the Plan and the applicable Award Agreement, one or
more Shares.  Restricted Share Units may, among other things, be subject to
restrictions on transferability, vesting requirements or other specified
circumstances under which they may be canceled.  If and when the cancellation
provisions lapse, the Restricted Share Units shall be settled by the delivery of
Shares or, at the sole discretion of the Committee, cash, or a combination of
cash and Shares, with a value equal to the Fair Market Value of the Shares at
the time of payment.
 
14.           Terms and Conditions of Performance Share Units.  The Committee
may grant Performance Share Units under the Plan.  An Award of Performance Share
Units shall consist of, or represent a right to receive, a Target Amount of
Shares based on the achievement of Performance Targets over the applicable
Performance Period, and shall be subject to the terms, conditions and
restrictions set forth in the Plan and established by the Committee in
connection with the Award and specified in the applicable Award Agreement.  Such
terms, conditions and restrictions may include, without limitation, provision
for payment of amounts greater or less than the Target Amount of Shares
depending on the extent to which the relevant Performance Targets are
achieved.  Payments to a participant in settlement of an Award of Performance
Share Units may be made in cash or Shares, as determined by the Committee on or
following the date of grant.
 
 
14

--------------------------------------------------------------------------------

 
 
15.           Other Awards.  The Committee shall have the authority to establish
the terms and provisions of other forms of Awards (such terms and provisions to
be specified in the applicable Award Agreement) not described above that the
Committee determines to be consistent with the purpose of the Plan and the
interests of the Company, which Awards may provide for (i) payments in the form
of cash, Shares, notes or other property as the Committee may determine based in
whole or in part on the value or future value of Common Stock or on any amount
that the Company pays as dividends or otherwise distributes with respect to
Common Stock; (ii) the acquisition or future acquisition of Common Stock; (iii)
cash, Common Stock, notes or other property as the Committee may determine
(including payment of dividend equivalents in cash or Common Stock) based on one
or more criteria determined by the Committee unrelated to the value of Common
Stock; or (iv) any combination of the foregoing.  Awards pursuant to this
Section 15 may, among other things, be made subject to restrictions on transfer,
vesting requirements or cancellation under specified circumstances.
 
16.           Adjustments upon Changes in Capitalization, Merger or Asset Sale.
 
(a)           In the event that any dividend or other distribution (whether in
the form of cash, Common Stock, other securities, or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, affects the Common
Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award, then the Administrator shall, in an
equitable manner, adjust any or all of:
 
(i)           the number and kind of shares of Common Stock (or other securities
or property) with respect to which Awards may be granted or awarded (including,
but not limited to, adjustments of the limitations in Section 3 on the maximum
number and kind of shares which may be issued and adjustments of the maximum
number of Shares that may be purchased by any Holder in any fiscal year pursuant
to Section 6(c));
 
(ii)           the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; and
 
(iii)           the grant or exercise price with respect to any Award.
 
(b)           In the event of any transaction or event described in
Section 16(a), the Administrator, in its sole and absolute discretion, and on
such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Holder’s request, is hereby authorized to
take any one or more of the following actions whenever the Administrator
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award granted or issued under the Plan or
to facilitate such transaction or event:
 
 
15

--------------------------------------------------------------------------------

 
 
(i)           To provide for either the purchase of any such Award for an amount
of cash equal to the amount that could have been obtained upon the exercise,
settlement, sale or vesting of such Awards or the replacement of such Awards
with other rights or property selected by the Administrator in its sole
discretion;
 
(ii)           To provide that such Awards shall be exercisable, vested or
settled as to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Awards;
 
(iii)           To provide that Awards be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof; or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
 
(iv)           To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards or Awards that may be granted in the
future; and
 
(v)           To provide that immediately upon the consummation of such event,
Awards shall terminate; provided, that for a specified period of time prior to
such event, applicable Awards shall be exercisable as to all Shares covered
thereby, and the restrictions imposed under an Award Agreement upon some or all
Shares may be terminated, and, in the case of Shares previously issued pursuant
to Awards, that some or all shares of such Shares may cease to be subject to
repurchase, notwithstanding anything to the contrary in the Plan or the
provisions of such Award Agreement.
 
(c)           Subject to Section 3, the Administrator may, in its discretion,
include such further provisions and limitations in any Award Agreement as it may
deem equitable and in the best interests of the Company.
 
(d)           If the Company undergoes a Change of Control, then any surviving
corporation or entity or acquiring corporation or entity, or affiliate of such
corporation or entity, may assume any Awards outstanding under the Plan or may
substitute similar stock awards (including an award to acquire the same
consideration paid to the stockholders in the transaction described in this
subsection 16(d)) for those outstanding under the Plan.  In the event any
surviving corporation or acquiring corporation following a Change of Control
does not assume such Awards or does not substitute similar stock awards for
those outstanding under the Plan, then with respect to (i) Awards held by
Holders whose status as an Employee has not terminated prior to such event, the
vesting of such Awards (and, if applicable, the time during which such awards
may be exercised) shall be accelerated and made fully exercisable and all
restrictions thereon shall lapse at least ten (10) days prior to the closing of
the Change of Control (and the Awards terminated if not exercised prior to the
closing of such Change of Control), and (ii) any other Awards outstanding under
the Plan, such Awards shall be terminated if not exercised prior to the closing
of the Change of Control.
 
 
16

--------------------------------------------------------------------------------

 
 
(e)           The existence of the Plan, any Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
(f)           Notwithstanding any provision herein to the contrary, no
adjustment shall be made under this Section 16 to the extent it would give rise
to adverse tax consequences under Section 409A.
 
17.           Applicability of Shareholders Agreement.  No Shares shall be
issued pursuant to an Award until the Holder executes a Joinder Agreement. A
Holder shall not acquire any stockholder rights with respect to Shares subject
to an Award until the Holder is issued stock certificates with respect to the
Shares and the Holder has executed a Joinder Agreement.
 
18.           Time of Granting Awards.  The date of grant of an Award shall, for
all purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Administrator.
Notice of the determination shall be given to each Employee to whom an Award is
so granted within a reasonable time after the date of such grant.
 
19.           Amendment and Termination of the Plan.
 
(a)           Amendment and Termination.  The Board may at any time wholly or
partially amend, alter, suspend or terminate the Plan. However, without approval
of the Company’s stockholders given within twelve (12) months before or after
the action by the Board, no action of the Board may, except as provided in
Section 16, increase the limits imposed in Section 3 on the maximum number of
Shares which may be issued under the Plan or extend the term of the Plan under
Section 7.
 
(b)           Shareholder Approval.  The Board shall obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
 
(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Holder,
unless mutually agreed otherwise between the Holder and the Administrator, which
agreement must be in writing and signed by the Holder and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted or awarded
under the Plan prior to the date of such termination.
 
 
17

--------------------------------------------------------------------------------

 
 
20.           Shareholder Approval.  Solely for the purpose of permitting grants
of Incentive Stock Options, the Plan shall be submitted for the approval of the
Company’s stockholders within twelve (12) months after the date of the Board’s
initial adoption of the Plan. Incentive Stock Options may be granted or awarded
prior to such stockholder approval, provided that such Options shall be treated
as Non-Qualified Stock Options if such approval is not obtained.
 
21.           Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
 
22.           Reservation of Shares.  The Company, during the term of this Plan,
shall at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
23.           Investment Intent.  The Company may require a Holder, as a
condition of exercising or acquiring Shares under any Award, (i) to give written
assurances satisfactory to the Company as to the participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising or accepting the Award; and (ii) to give written assurances
satisfactory to the Company stating that the participant is acquiring the stock
subject to the Award for the participant’s own account and not with any present
intention of selling or otherwise distributing the stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of stock under the applicable Award has been registered under a then currently
effective registration statement under the Securities Act or (B) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the stock.
 
24.           Section 409A.  Notwithstanding any provision of the Plan to the
contrary, all awards under this Plan are intended to be exempt from (including
as a result of the exemptions for stock rights and short-term deferrals), or
alternatively comply with, Section 409A, and the Plan and all Award Agreements
shall be interpreted in accordance with such intent. However, the Company does
not guarantee any particular result under Section 409A for any Holder.
 
25.           Governing Law.  The validity and enforceability of this Plan shall
be governed by and construed in accordance with the laws of the State of
Delaware without regard to principles of conflicts of law.
 
 
18

--------------------------------------------------------------------------------